       Case: 1:18-cv-01134-WHB Doc #: 21 Filed: 06/18/19 1 of 2. PageID #: 133




                        IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISON


    JIM T. GLOVER, JR.,                         )   CASE NO.1:18-CV-01134
                                                )
                                                )   MAGISTRATE JUDGE
                  Plaintiff,
                                                )   WILLIAM H. BAUGHMAN, JR.
                                                )
         v.
                                                )   ORDER
                                                )
    CORPORAL BOARDMAN, et al.,
                                                )
                                                )
                  Defendants.                   )


         This case came before me for a telephonic status conference on June 17, 2019. By

way of background, District Judge Donald C. Nugent issued a memorandum opinion and

order dismissing all the claims for relief in plaintiff Jim Glover’s complaint except for the

excessive force claim arising out of the events of December 26, 2017.1 This left as

defendants in the case only Corporals Broadman and Irion in their individual and official

capacities.2

         Thereafter the parties consented to my jurisdiction.3 I issued a case management

plan and order.4 The telephone status conference took place as directed by that order.




1 ECF #5, at 15‐17.
2 Id.
3 ECF #17.

4 ECF #18.
        Case: 1:18-cv-01134-WHB Doc #: 21 Filed: 06/18/19 2 of 2. PageID #: 134




          During the telephone conference Glover advised me and counsel for the remaining

defendants that he is seeking to retain counsel with the assistance of family members. He

is uncertain, however, if those efforts will be successful.

          Although the Court had earlier denied a motion for appointment of counsel5, it now

appears that in light of the narrowing of the claims remaining for decision by Judge

Nugent’s order, the assistance of counsel is in the best interest of the orderly and

expeditious conduct of discovery and the resolution of this case by settlement, dispositive

motions, or trial. The Court will submit this case for assignment of counsel if one can be

identified through its Civil Pro Bono Counsel Protocol.

          Because the number of attorneys in the panel of the Protocol is small, there is no

certainty that an attorney willing to undertake this representation can be identified. Glover,

therefore, should continue to seek an attorney to represent him with the assistance of his

family.

          Discovery in this case is stayed pending the outcome of another telephone status

conference to be conducted on July 1, 2019 at 1:30 p.m. Glover and counsel for the

defendants will receive instructions for joining in this call from my Courtroom Deputy.

          IT IS SO ORDERED.

Dated: June 18, 2019                                      s/William H. Baughman Jr.
                                                          United States Magistrate Judge




5   ECF #10.
